Citation Nr: 1102907	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  10-38 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 
1953 to April 1956 and from August 1957 to August 1960.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A Board hearing was held before the undersigned judge in November 
2010 and the transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral sensorineural hearing loss 
disability is not shown to be due to a disease or injury in 
service or to any incident of his military service and was not 
manifested within one year of service.


CONCLUSION OF LAW

The Veteran's bilateral sensorineural hearing loss disability was 
not incurred in or aggravated by military service, nor may 
hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in November 2008.  This letter advised the Veteran of 
the information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA treatment records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a VA medical examination in April 2009 
to obtain an opinion as to whether any hearing loss could be 
directly attributed to service.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, 
such as hearing loss, when it is manifested to a compensable 
degree within 1 year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385 (2010), discussed 
below, then operates to establish when a hearing loss disability 
can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The report of an April 2009 VA audiology examination indicates 
the Veteran currently has a bilateral hearing loss disability for 
VA purposes.  See 38 C.F.R. § 3.385. 

The Veteran is alleging that his current hearing loss is due to 
exposure to loud noise in the military, including experience as a 
tank driver.  His DD-214s indicate the Veteran served as a tank 
driver and motor vehicle operator.  The Veteran's MOS in the 
Marine Corps of a motor vehicle operator has been identified as 
an occupation where there was a moderate probability of noise 
exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits 
Administration Fast Letter 10-35 (Dep't of Veterans Affairs, 
September 2, 2010).  Accordingly, the Board concedes the Veteran 
was exposed to in-service noise trauma. 

Here, the Veteran's service treatment records are silent as to 
any treatment, diagnoses or complaints of hearing loss.  Service 
medical records indicate the Veteran was provided audiometric 
evaluations both at entrance to and separation from service, in 
April 1953 and February 1956, respectively.  At the entrance 
examination the Veteran's hearing was 15/15 for both ears and 
there were no ear defects noted.  On his Report of Medical 
History, the Veteran indicated he had no ear trouble.  At his 
separation examination, the Veteran's hearing was again reported 
as 15/15 for both ears with no ear defects noted.  Also on his 
Report of Medical History the Veteran again marked that he had no 
ear trouble.

The Veteran was also given medical examinations for his second 
tour of duty with the Marine Corps.  In August 1957, he was 
evaluated for entrance to service, and in August 1960 he was 
evaluated at separation from service.  At the August 1957 
entrance examination the Veteran's hearing was again reported as 
15/15 and no ear defects were noted.  On his Report of Medical 
History, the Veteran again did not report any ear trouble.  
Finally, in the August 1960 separation examination, the Veteran's 
hearing was reported as 15/15, with no defects noted.  On his 
Report of Medical History the Veteran did not indicate that he 
was suffering from any ear trouble at separation from service.

Prior to November 1967, military audiometric results were 
reported in American Standards Association (ASA) units; VA used 
ASA units prior to July 1966.  However, in July 1966, VA adopted 
International Organization for Standardization (ISO) units, and 
the military followed suit in November 1967.  The current 
definition for a hearing loss disability found at 38 C.F.R. § 
3.385 is based on ISO units.  The military audiogram in the 
instant case conducted in 1960 must be converted from ASA to ISO 
units.  Essentially, this means adding 10 decibels to the 
reported findings in most frequencies, the exceptions being 
adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 
Hertz.

At the Veteran's separation examination in August 1960, he 
underwent audiometric testing and pure tone thresholds, in 
decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
--
15
LEFT
20
10
25
--
5

The Board notes the Veteran's separation examination is 
indicative of some decreased hearing acuity.  In the absence of a 
showing of hearing loss disability pursuant to 38 C.F.R. § 3.385 
within the presumptive time period, however, the Veteran must 
still establish the necessary elements to demonstrate a direct 
service connection.  As the Hensley court noted, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the Veteran's in-service exposure to loud noise and his current 
disability, it would follow that the Veteran incurred an injury 
in-service; the requirements of [38 U.S.C.] section 1110 would be 
satisfied."  Hensley, supra.

After reviewing the claims file, the Board notes that service 
treatment records are silent as to any specific complaints, 
treatments or diagnoses of hearing loss in either of the 
Veteran's 2 tours of duty.  The crucial inquiry, then, is whether 
the Veteran's current bilateral hearing loss is related to his 
in-service noise exposure or any other remote incident in 
service.  The Board concludes it is not.

The Board acknowledges that even if a chronic condition is not 
shown during service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  The Board 
concludes that there is no continuity of symptomatology.  
Further, there is no medical evidence linking current bilateral 
hearing loss with a disease or injury in service. 

At the November 2010 Board hearing, the Veteran indicated that in 
1987 he was given an audiological test and informed that he had 
hearing problems which almost prohibited him from getting a job.  
The Veteran also indicated these records are unavailable.

In a September 2000 VA treatment record, the Veteran complained 
that he had a long history of bilateral hearing loss and 1 year 
earlier a nail gun went off by his head, the result of which was 
that he lost all hearing in his right ear.  The Veteran also 
referenced a fall from the roof of his house, about 12 feet down, 
where he landed on the right side of his head and had drainage 
coming from his left ear.  The physician noted MRIs had been 
performed which came back negative for tumors and was otherwise 
normal for the Veteran's ears.  The Veteran reported that he was 
told he had sudden nerve hearing loss and nothing further could 
be done.  The physician opined the Veteran had a bilateral 
hearing loss disability due to noise exposure and possibly sudden 
sensorineural hearing loss of the right ear.
There is no evidence of record to indicate the Veteran complained 
of or was diagnosed with a hearing loss disability until a VA 
treatment record interpreting an audiogram in September 2000, 
approximately 4 decades after service.  As such, the Board 
observes hearing loss manifested approximately 40 years following 
the Veteran's separation from active service.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

A September 2003 VA treatment record indicated the Veteran was 
complaining of longstanding progressive hearing loss.  He 
indicated that 3 years earlier, or in 2000, he lost all hearing 
in his right ear.  He also indicated a 40 year history of noise 
exposure as a mechanic.  There is no indication from this 
treatment record that the Veteran's bilateral hearing loss is 
related to service.  

An October 2003 VA treatment record reported the Veteran was 
complaining of sudden hearing loss several years earlier for his 
right ear.  This treatment record also noted there was a negative 
write up by the ear, nose, and throat and neurology departments.  
The Veteran reported many years of unprotected noise exposure, 
including from civilian and military firearms.  The Veteran also 
reported that his brother and father had hearing loss.  The 
Veteran was ultimately sent for a follow up with the audiology 
department.

A November 2005 VA treatment record indicated that the Veteran 
received an audiogram, but there is no reference to in-service 
noise exposure, or that the Veteran had been experiencing hearing 
loss since his separation from service.

The Veteran was afforded a VA examination in April 2009.  The 
examiner reported the Veteran suffered from noise exposure while 
in-service due to grenades, guns, and a 90 mm gun inside the 
tank.  The Veteran's post-service noise exposure included 
recreational hunting.  The Veteran reported no occupational noise 
exposure post-service.  See also November 2010 hearing 
transcript.  The examiner diagnosed the Veteran with severe to 
profound sensorineural hearing loss in his right ear and 
moderately-severe to severe sensorineural hearing loss in his 
left ear.  The examiner reported that it was less likely than not 
that the hearing loss was related to service.  Her rationale was 
that the service treatment records showed that his hearing was 
within normal limits at the time of separation from service.  The 
Board finds the examiner's opinion persuasive.  It is based on a 
thorough examination and a review of the claims folder and 
provides a basis for finding against his claim.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra.  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Id.  However, in this case, the Veteran's contentions are 
outweighed by the probative medical evidence of record showing no 
relationship between the Veteran's current hearing loss and 
service, as well as evidence showing no treatment for hearing 
loss until decades after service.  See Maxson, supra; see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  Thus, service connection for bilateral 
hearing loss is not warranted.

Further, there is no evidence of record to indicate the Veteran 
complained of, sought treatment for, or was diagnosed with a left 
ear hearing loss disability until approximately September 2000, 
40 years after the claimed incident occurred.  As there is no 
evidence of record of a left ear hearing loss disability within 
one year of service discharge, this does not warrant the 
presumption of service connection as its onset was beyond the 
presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that there is no evidence of a bilateral 
hearing loss disability during active service.  There is also no 
evidence of sensorineural hearing loss within one year of service 
separation.  The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current bilateral hearing loss and his 
exposure in-service to noise trauma.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The negative VA examiner's opinion and the length of time between 
the Veteran's separation from active service and first complaints 
of hearing loss weigh against the Veteran's claim. 

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim of service 
connection for a bilateral hearing loss disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


